DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 7-11 in the reply filed on 6/30/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-6 and 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/30/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
an in vitro method for screening a test compound for its effect on amyloid β expression comprising the steps of:
(a) providing a culture of primary brain cells isolated from a transgenic Sgo1-CRISPR-nestin-cre-lox mutant mouse,
(b) contacting the culture of (a) with a test compound and tamoxifen,
(c) assaying the culture of (b) for the presence or amount amyloid β and comparing the culture of (b) with a control culture contacted with tamoxifen but not contacted with a test compound, wherein a reduction of amyloid β expression as compared to the control culture indicates that the test compound is effective in reducing amyloid β expression,
does not reasonably provide enablement for characterizing a test compound for its effect on the progression of LOAD using primary brain cells from any genetically modified Sgo1 mouse.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is ''undue'' (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). Furthermore, USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
	The breadth of the claimed invention encompasses characterizing, in vitro, a test compound for its effect on the progression of LOAD using any haploinsufficient Sgo1 mouse and using any biomarker of Alzheimer’s disease.
	Whereas the nature of the invention is the characterization of Sgo1-/+ mice by examining gene expression related to Alzheimer’s disease, this teaching by the specification does not enable the claimed invention for its entire breadth.
	Working Examples
 	The specification teaches the creation and characterization of haploinsufficient Sgo1-/+ mice in Experimental Series I (pgs. 17-23) and Experimental Series II (pgs. 18-30). Specifically, the specification teaches analysis of amyloid β accumulation (parag. 128 and Fig. 12/13) and differential gene expression in the brains of Sgo1-/+ mice (parag. 106). 
	Regarding differential gene expression and claim 8, the specification teaches:
“To elucidate the molecular basis for the AD-associated brain pathology in Sgo1-/+ mice,
we used RNAseq to compare mRNA expression profiles in 24-month-old brains. With P<0.05 and
2-fold cut off, ten genes were identified. ARC, PMCH, Gm20388, and AA465934 were overexpressed, while Shisa8, Ebf3, DAO, Slc6a5, PPP1r17, and PCP2 were under-expressed (see FIG. 4 and Table 1 in provisional application 62/680,114). Among the ten genes, seven had known connections to AD and/or neuronal function.” (parag. 106).
	While it is taught and well understood in the art on how to use transgenic mice in drug screening assays, with regard to the claimed invention and the limitations of claim 7, the specification only teaches the creation and characterization of Sgo1-/+ mice. In this regard, this does not enable the claimed invention for its entire breadth and it should be noted that the teachings for using the mice as embraced by the claims (characterizing a test compound) are found in the prophetic examples in parags. 140-141.
	An issue of enablement is that the claimed method does not test for progression of LOAD, rather only at one time point, the sacrifice of the animal. Further, the claimed method encompasses obtaining brain cells from Sgo1-/+ mice which exhibit no symptoms of LOAD at all, since the brain cells can be isolated from any age Sgo1-/+ mice. This is significant since the specification teaches that “Immunoblots indicated that amyloid-beta p21-23 in Sgol-/+ was initially appearing around 15 months of age, and manifested by 18 months of age (late middle age).” (parag. 128 lines 4-6). 
	Thus, since the claimed method encompasses isolating brain cells from a Sgol-/+ that is only 6-months old, no LOAD will be present and thus progression cannot be assayed. The claims require no LOAD phenotype for the Sgol-/+ mice of the claimed invention and instead rely upon the in vitro modification of the primary brain cells to induce amyloid β expression in cultured cells in response to tamoxifen. This response to tamoxifen is due to the creation of Sgo1-CRISPR-nestin-cre-lox mutant mouse as taught in parags. 67-71. Specifically, the specification teaches:
“In alternate embodiments, in vitro AD test compound assays can be formulated from
brain cells cultures from the experimental Sgol-CRISPR-Nestin-animals (or other test animals
described herein). For example, brain from Sgol-CRISPR-nestin mice aged 3-6 months are
minced and incubated in a culture medium to obtain primary cultured cells. The cells accumulate
amyloid-β when an expression-modulating compound (inducer) is added to the culture medium
and Sgol-expression is shut down or reduced. A drug candidate for AD can be tested on the
cultured cells by being added to the culture medium along with the expression-modulating
compound tamoxifen. An efficacious drug candidate will cause a decrease in amyloid- β/APP ratio (indicating reduction of amyloid-β accumulation), compared with control cells not treated with the drug candidate.” (parag. 72 lines 1-10).
	However, while this in vitro test may examine the effect of a test compound on amyloid-β accumulation, this does not enable testing said compound for its effect on the progression of LOAD as embraced by the claims.
	Regarding LOAD, the art (Rabinovici et al., 2019, Continuum, Vol. 25 (1, Dementia), pgs. 14-33) teaches “Late-onset AD manifests most commonly as a progressive amnestic disorder characterized by early and prominent deficits in episodic memory, with varying degrees of executive, language, and visuospatial impairment” (pg. 17 4 lines 1-3) and “Late-onset Alzheimer disease typically presents with progressive decline in episodic memory, with variable involvement of other cognitive domains. Progressive memory impairment can also be caused by other neurodegenerative processes affecting the medial temporal lobes” (pg. 17 sidebar).
	The art teaches that LOAD is characterized by memory and cognitive declines in an individual. Further, Rabinovici teaches that while amyloid-β is a factor in the pathogenesis of LOAD (pg. 25 parag. 2), (emphasis added) “amyloid deposition is not specific to AD clinical phenotypes and can be also seen in dementia with Lewy bodies, CAA, and in a proportion of cognitively healthy older individuals” (pg. 25 parag. 3 lines 9-11). Thus, the skilled artisan would find that the in vitro accumulation of amyloid β in primary cells as embraced by the claims unpredictable for characterizing a test compound for its effect on the progression of LOAD since amyloid β accumulation occurs in healthy individuals without LOAD. 
	Regarding the species of mouse for the primary brain cells of the invention, the specification only teaches the Sgo1-CRISPR-nestin-cre-lox mutant mouse as a source of said cells. This is significant since the claims require that Sgo1, when inhibited or reduced, will express amyloid-β such that the amyloid-β accumulates and can be measured. The specification has only taught that tamoxifen can induce Sgo1 expression in a Sgo1-CRISPR-nestin-cre-lox mutant mouse that would enable the claimed invention. At the time of filing there is no teaching in the art regarding Sgo1 and amyloid-β expression (see Closest Prior Art below), thus the skilled artisan must rely upon the disclosure in the instant specification to teach how Sgo1 can be induced in vitro to promote amyloid-β accumulation. 
Again, the specification only teaches tamoxifen as an inducer of Sgo1 in in vitro that would enable amyloid-β accumulation. In this regard the art teaches (Sanchez-Varo et al., 2022, Int. J. Mol. Sci., Vol. 23, pgs. 1-46) “two new Tg mouse models enabling the visualization and targeting of microglia have been developed using the expression of either tdTomato or tamoxifen (TAM)-inducible expression of Cre-recombinase under the control of the endogenous Hexb promoter [283]. Despite of the fact that Tg models are constantly procuring further knowledge about the diversity of microglial phenotypes, a growing body of evidence still points out the need for their optimization to make a robust recapitulation of all the pathological AD hallmarks (amyloid plaques, neurofibrillary tangles, synaptic/neuronal loss and neuroinflammation).” (pg. 19 parag. 1 last 3 lines bridge parag. 2 lines 1-4).
Conclusion
The claimed invention encompasses characterizing a test compound for its effect on the progression of LOAD, however the specification and the art only enable screening a test compound for its effect on amyloid β expression. As set forth above, LOAD is characterized by memory and cognitive deficits, and the in vitro method of the claimed invention cannot measure memory or cognitive deficits using isolated primary brain cells. The primary brain cells used in the claimed invention are genetically modified to induce Sgo1 expression in response to tamoxifen, which results in increased amyloid-β accumulation in the cell culture and the specification does not enable assaying any biomarker of Alzheimer’s disease in vitro that would characterize a test compound for its effect on the progression of LOAD, since again such progression cannot be assayed in vitro.
Accordingly the skilled artisan would require an undue amount of experimentation without a predictable degree of success to make and us the invention as claimed and thus limiting the claimed invention to the scope set forth above is proper.

Closest Prior Art
	The claimed method relies upon an animal whose expression of the Sgo1 gene has been genetically modified. At the time of filing there are two teachings in the art regarding Sgo1-/+ mice, both by Applicant. 
	Yamada et al. (2015, Carcinogenesis, Vol. 36(4), pgs. 429-440) and Rao et al. (2016, Cancer Res., Vol. 76(3), pgs. 630-642). Both Yamada and Rao teach that Sgo1-/+ mice have related carcinogenesis and changes in cell regulators and the mice were terminated at 12 months in Yamada and 36 weeks in Rao (as set forth in the working examples amyloid deposition does not demonstrate until 18 months). Neither Yamada or Rao teach any link between Sgo1-/+ mice or the Sgo1 gene and amyloid beta and by extension Alzheimer’s Disease. Further there is no teaching in the prior art that links the Sgo1 gene and amyloid beta or Alzheimer’s Disease.
	Post filing, Applicant published two papers characterizing Sgo1-/+ mice and the role of Sgo1 and amyloid accumulation in the brain in Rao et al. (2018, Aging Cell, e12797, pgs. 1-11) and Rao et al. (2018, Cell Cycle, Vol. 17(19-20), Vol. 2321-2334).

Conclusion
No claims are allowed. The claims are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632